Title: Abigail Adams to John Adams, 25 June 1775
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      June 25 1775 Braintree
     
     My Father has been more affected with the distruction of Charlstown, than with any thing which has heretofore taken place. Why should not his countanance be sad when the city, the place of his Fathers Sepulchers lieth waste, and the gates thereof are consumed with fire, scarcly one stone remaineth upon an other. But in the midst of sorrow we have abundant cause of thankfulness that so few of our Breathren are numberd with the slain, whilst our enimies were cut down like the Grass before the Sythe. But one officer of all the Welch fuzelers remains to tell his story. Many poor wretches dye for want of proper assistance and care of their wounds.
     Every account agrees in 14 and 15 hundred slain and wounded upon their side nor can I learn that they dissemble the number themselves. We had some Heroes that day who fought with amazing intrepidity, and courage— 
       
        “Extremity is the trier of Spirits—
        Common chances common men will bear;
        And when the Sea is calm all boats alike
        Shew mastership in floating, but fortunes blows
        When most struck home, being bravely warded, crave
        A noble cunning.” Shakespear.
       
      I hear that General How should say the Battle upon the plains of Abram was but a Bauble to this. When we consider all the circum­stances attending this action we stand astonished that our people were not all cut of. They had but one hundred foot intrenched, the number who were engaged, did not exceed 800, and they had not half amunition enough. The reinforcements not able to get to them seasonably, the tide was up and high, so that their floating batteries came upon each side of the causway and their row gallies keeping a continual fire. Added to this the fire from fort hill and from the Ship, the Town in flames all round them and the heat from the flames so intence as scarcely to be borne; the day one of the hottest we have had this season and the wind blowing the smoke in their faces—only figure to yourself all these circumstances, and then consider that we do not count 60 Men lost. My Heart overflows at the
      recollection.
     We live in continual Expectation of Hostilities. Scarcely a day that does not produce some, but like Good Nehemiah having made our prayer with God, and set the people with their Swords, their Spears and their bows we will say unto them, Be not affraid of them. Remember the Lord who is great and terible, and fight for your Breathren, your sons and your daughters, your wives and your houses.
     I have just received yours of the 17 of june in 7 days only. Every line from that far Country is precious. You do not tell me how you do, but I will hope better. Alass you little thought what distress we were in the day you wrote. They delight in molesting us upon the Sabbeth. Two Sabbeths we have been in such Alarms that we have had no meeting. This day we have set under our own vine in quietness, have heard Mr. Taft, from psalms. The Lord is good to all and his tender mercies are over all his works. The good man was earnest and pathetick. I could forgive his weakness for the sake of his sincerity—but I long for a Cooper and an Elliot. I want a person who has feeling and sensibility who can take one up with him
     
      “And in his Duty prompt at every call
      Can watch, and weep, and pray, and feel for all.”
     
     Mr. Rice joins General Heaths regiment to morrow as adjutant. Your Brother is very desirous of being in the army, but your good Mother is really voilent against it. I cannot persuaid nor reason her into a consent. Neither he nor I dare let her know that he is trying for a place. My Brother has a Captains commission, and is stationd at Cambridge. I thought you had the best of inteligence or I should have taken pains to have been more perticuliar. As to Boston, there are many persons yet there who would be glad to get out if they could. Mr. Boylstone and Mr. Gill the printer with his family are held upon the black list tis said. Tis certain they watch them so narrowly that they cannot escape, nor your Brother Swift and family. Mr. Mather got out a day or two before Charlstown was distroyed, and had lodged his papers and what else he got out at Mr. Carys, but they were all consumed. So were many other peoples, who thought they
      might trust their little there; till teams could be procured to remove them. The people from the Alms house and work house were sent to the lines last week, to make room for their wounded they say. Medford people are all removed. Every sea port seems in motion.—O North! may the Groans and cryes of the injured and oppressed Harrow up thy Soul. We have a prodigious Army, but we lack many accomadations which we need. I hope the apointment of these new Generals will give satisfaction. They must be proof against calumny. In a contest like this continual reports are circulated by our Enimies, and they catch with the unwary and the gaping croud who are ready to listen to the marvellous, without considering of consequences even tho there best Friends are injured.—I have not venturd to inquire one word of you about your return. I do not know whether I ought to wish for it—it seems as if your sitting together was absolutely necessary whilst every day is big with Events.
     Mr. Bowdoin called a fryday and took his leave of me desiring I would present his affectionate regards to you. I have hopes that he will recover—he has mended a good deal. He wished he could have staid in Braintree, but his Lady was fearful.
     I have often heard that fear makes people loving. I never was so much noticed by some people as I have been since you went out of Town, or rather since the 19 of April. Mr. Winslows family are determined to be sociable. Mr. A——n are quite Friendly.—Nabby Johny Charly Tommy all send duty. Tom says I wish I could see par. You would laugh to see them all run upon the sight of a Letter—like chickens for a crum, when the Hen clucks. Charls says mar What is it any good news? and who is for us and who against us, is the continual inquiry.—Brother and Sister Cranch send their Love. He has been very well since he removed, for him, and has full employ in his Buisness. Unkel Quincy calls to hear most every day, and as for the Parson, he determines I shall not make the same complaint I did last time, for he comes every other day.
     Tis exceeding dry weather. We have not had any rain for a long time. Bracket has mowed the medow and over the way, but it will not be a last years crop.—Pray let me hear from you by every opportunity till I have the joy of once more meeting you. Yours ever more,
     
      Portia
     
     
     
      P.S. Tell Bass his father and family are well.
     
    